Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2018

The Court of Appeals hereby passes the following order:

A19E0025. LANEY v. THE STATE.

      Appellant has filed an emergency motion for an extension of time “to file the
appeal motion in arrest of judgment.” The trial court denied appellant’s motion in
arrest of judgment on August 31, 2018, but it appears appellant did not receive a copy
of that order until October 2, 2018, at which point the statutory 30-day period for
filing a notice of appeal of the order had expired. See OCGA § 5-6-38 (notice of
appeal shall be filed within 30 days after entry of the judgment, or after the
disposition of a timely motion for new trial, motion in arrest of judgment, or motion
for judgment notwithstanding the verdict). While this Court has the discretion under
OCGA § 5-6-39 (a) (1) to grant an extension of time for the filing of a notice of
appeal, an application “for an extension of time must be made before expiration of the
period for filing as originally prescribed. . . .” OCGA § 5-6-39 (d). Because
appellant’s motion for an extension of time was filed after expiration of the 30-day
period for filing a notice of appeal of the trial court’s August 30, 2018 order, we are
without authority to grant the requested extension.1 Accordingly, the motion for an
extension of time is hereby DENIED.




      1
        Appellant’s sole remedy appears to be the filing of a motion-for-out-of-time
appeal in the trial court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/13/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.